DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/05/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the new ground of rejection does not rely on any combination references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 11-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hada (US 2016/0165142) in view of Holaso (US 2016/0048312).

Regarding claim 1, Hada discloses an information processing apparatus, comprising: 
a display unit (Hada: a display unit 306, see fig. 3 and par. [0042]); and 
a central processing unit (CPU) (Hada: see par. [0107]) configured to: 
control display of an image, captured by at least one imaging device, in a captured image display region, wherein the captured image display region is a part of the display unit (Hada: see fig. 8 and par. [0082], wherein the control unit 301 controls display of an image captured by the camera 200 in a captured image display region 801, wherein the captured image display region 801 is a part of the display unit 306); 
control display of first information related to the at least one imaging device, in a captured image hiding region (Hada: see fig. 8 and par. [0082], in which information such as F8.0, ISO related to the camera 200 is displayed in a captured image hiding region which is different from the captured image display region 801), wherein 
the captured image hiding region is a part of the display unit (Hada: see fig. 8, noted that the captured image hiding region where information such as F8.0, ISO displayed is a part of the display unit 306), and 
the captured image hiding region is different from the captured image display region (Hada: see fig. 8, wherein the captured image hiding region is different from the captured image display region 801);and 
(Hada: see fig. 8 and par. [0082], in which frame 804 is displayed related to image captured by camera 200, in the captured image display region 801), wherein 
the second information is displayed based on the displayed first information and a state of the at least one imaging device (Hada: see fig. 8 and par. [0082], wherein the frame 804 is displayed based on the image captured corresponding to F8.0 and a determined state of F8.0 of the camera 200), 
the second information is superimposed on the captured image (Hada: see fig. 8, wherein the frame 804 is superimposed on the captured image in the captured image display region 801), and 
a display frequency of the second information is lower than a display frequency of the first information (Hada: see fig. 8 and par. [0082], in which a display frequency of the frame 804 as touching of user is lower than a display frequency of F8.0).
Hada does not disclose detecting an anomaly associated with an operation of the at least one imaging device and display information based on the anomaly detection. 
However, Holaso teaches detecting an anomaly associated with an operation of the at least one imaging device and display information based on the anomaly detection (Holaso: see fig. 15 and par. [0052], wherein a surveillance camera detects abnormal temperature and display a temperature warning based on the detection).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Holaso with the 
One would have been motivated to assist the system to recognize when the anomaly happened. 

Regarding claim 2, Hada in the combination with Holaso discloses the information processing apparatus according to claim 1, wherein 
the first information is information related to an operation state of the at least one imaging device, and the first information is displayed constantly (Hada: see fig. 8 and par. [0082], wherein the information F8.0 is information related to an operation state of the camera 200, and the information F8.0 is displayed constantly).

Regarding claim 3, Hada in the combination with Holaso discloses the information processing apparatus according to claim 1.
Holaso further teaches that the second information is related to a capture of the image by the at least one imaging device (Holaso: see fig. 15 and par. [0052], wherein the temperature warning is related to capture of the image by the surveillance camera).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Holaso with the system/method of primary reference to include detecting an anomaly and display that information.
One would have been motivated to assist the system to recognize when the anomaly happened. 

Regarding claim 4, Hada in the combination with Holaso discloses the information processing apparatus according to claim 1, wherein an operation state of the at least one imaging device is a setting related to a capture of the image by at least one imaging device (Hada: see fig. 8 and par. [0082], wherein an operation state of the camera 200 is F8.0 related to a capture of the image by the camera 200).

Regarding claim 5, Hada in the combination with Holaso discloses the information processing apparatus according to claim 1, wherein the CPU is further configured to communicate with the at least one imaging device (Hada: see fig. 1B, 3 and par. [0046], wherein a connection unit communicates with the camera 200).

Regarding claim 6, Hada in the combination with Holaso discloses the information processing apparatus according to claim 5, wherein the CPU is further configured to control an operation of the at least one imaging device based on communication with the at least one imaging device (Hada: see fig. 1B, 3 and pars. [0046], [0082], wherein the control unit 301 configures to control an operation of the camera 200 based on communication with the camera 200 via the connection unit 311).

Regarding claim 7, Hada in the combination with Holaso discloses the information processing apparatus according to claim 1, further comprising the at least one imaging device (Hada: see fig. 1B, the camera 200).

Regarding claim 8, Hada in the combination with Holaso discloses the information processing apparatus according to claim 1. 
Holaso further teaches that the CPU is further configured to 
control the display of the second information related to the at least one imaging device based on a transition of an operation state of the at least one imaging device from a standard state to a non-standard state of the at least one imaging device, wherein the operation of the at least one imaging device has the anomaly in the non-standard state (Holaso: see fig. 15 and par. [0052], wherein the temperature warning is displayed related to the surveillance camera based on a transition of an operation state of the surveillance camera from not displaying the temperature warning to displaying the temperature warning, wherein displaying the temperature warning of the surveillance camera in the non-standard state. The Examiner broadly interprets that the surveillance camera displays the temperature warning which is the non-standard state).
The motivation is the same as that of claim 1 above. 

Regarding claim 11, Hada in the combination with Holaso discloses the information processing apparatus according to claim 1, wherein the CPU is further configured to:
control display of a plurality of captured image hiding regions on the display unit (Hada: see fig. 8 and par. [0082], wherein the display control unit 301 controls to display a plurality of captured image hiding regions such as F8.0, ISO or icons about battery level, wifi signal on the display unit 306); and
control display of a plurality of pieces of information in the plurality of captured image hiding regions, and the plurality of pieces of information are associated with the first information (Hada: see fig. 8 and par. [0082], noted that the image is captured based on the information related such as F8.0, ISO, battery level, wifi signal…).

Regarding claim 12, Hada in the combination with Holaso discloses the information processing apparatus according to claim 11, wherein the CPU is further configured to control display of information corresponding to one of a first state or setting related to a capture of the image, in a first set of captured image hiding regions of the plurality of captured image hiding regions (Hada: see figs. 3, 8 and par. [0082], wherein the display control unit 301 controls display of information corresponding to a first state of F8.0 related to a capture of the image, in a first set F8.0, ISO of captured image hiding regions of the plurality of captured image hiding regions located in the top and bottom of the live view image 801).

Regarding claim 13, Hada in the combination with Holaso discloses the information processing apparatus according to claim 12, wherein the CPU is further configured to control display of information corresponding to a second state related to the capture of the image in a second set of captured image hiding regions of the plurality of captured image hiding regions, and the second state is different from the first state (Hada: see figs. 3, 8 and par. [0082], in which the display control unit 301 controls display of information corresponding to a second state relating to change a reference numeral 802 which is changing the image capture parameter such as F number, ISO number… as a second set of captured image hiding regions of the plurality of captured image hiding regions, and of course the second state is different from the first state with different F number, ISO number …).

Regarding claims 16-17, claims 16-17 recite the similar subject matter as previously discussed in claim 1. In addition, a non-transitory computer readable medium is found in par. [0107] of Hada.

Regarding claim 18, claim 18 recites the similar subject matter as previously discussed in claims 1 and 5. In addition, the limitation “one imaging device configured to capture an image” is found in fig. 1B of Hara reference as a camera 200.

Claims 9-10, 14-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hada (US 2016/0165142) in view of Holaso (US 2016/0048312) and further in view of Okamoto (US 2016/0248964).

Regarding claim 9, Hada in the combination with Holaso discloses the information processing apparatus according to claim 1.
Hada in the combination with Holaso does not disclose that the CPU is further configured to control the display of the first information and the second information in the captured image display region, the second information is associated with each of a plurality of imaging devices, and the first information is associated with the at least one imaging device, based on a state of each of the plurality of imaging devices.
On the other hand, Okamoto teaches that the CPU is further configured to control the display of the first information and the second information in the captured image display region, the second information is associated with each of a plurality of imaging devices, and the first information is associated with the at least one imaging device, based on a state of each of the (Okamoto: see the upper right of fig. 5 and par. [0083], wherein the whole area displayed icon 10A/10B/10C and each icon 10A or 10B or 10C located in the captured image display region, each icon 10A or 10B or 10C is associated with each of a plurality of imaging devices 200A/200B/200C, and the whole area displayed icon 10A/10B/10C is associated with each imaging device 200A/200B/200C, based on a state of each of the plurality of imaging devices 200A/200B/200C such as the background of the display area of the GUI 10B to be opaque when receiving an image from the imaging device).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Okamoto with the system/method of primary references to include the CPU is further configured to control the display of the first information and the second information in the captured image display region, the second information is associated with each of a plurality of imaging devices, and the first information is associated with the at least one imaging device, based on a state of each of the plurality of imaging devices 
One would have been motivated to have a plurality of cameras controlled and status displayed by the information processing device. 

Regarding claim 10, Hada in the combination with Holaso discloses the information processing apparatus according to claim 9, wherein the CPU is further configured to control the display of the first information in the captured image hiding region (Hada: see fig. 8 and par. [0082], in which information such as F8.0, ISO related to the camera 200 is displayed in a captured image hiding region).

However, Okamoto teaches that the first information associates with each of the plurality of image devices in an order corresponding to a determined condition (Okamoto: see the uppoer right of fig. 5 and par. [0083], wherein the whole area displayed icon 10A/10B/10C associates with each of the plurality of imaging devices 200A/200B/200C in an order corresponding to a determined condition).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Okamoto with the system/method of primary references to include the first information associates with each of the plurality of image devices in an order corresponding to a determined condition. 
One would have been motivated to have a plurality of cameras controlled and status displayed by the information processing device. 

Regarding claim 14, Hada in the combination with Holaso discloses the information processing apparatus according to claim 1.
Hada in the combination with Holaso does not disclose that: 
an input button configured to accept a manipulation on the display unit in a determined direction; and 
a housing configured to hold the display unit and the input button such that the display unit is positioned close to the input button, wherein 

the display information is displayed in a portion of the captured image display region positioned close to the input button, based on a display state of the display unit.

However, Okamoto teaches that an input button configured to accept a manipulation on the display unit in a determined direction; and a housing configured to hold the display unit and the input button such that the display unit is positioned close to the input button, wherein the CPU is further configured to control display of display information corresponding to a manipulating direction of the input button, and the display information is displayed in a portion of the captured image display region positioned close to the input button, based on a display state of the display unit (Okamoto: see fig. 5 and par. [0041], [0083], wherein an input button106 accepts the manipulation on a display unit 110 in a determined direction; and the information processing device 100 holds the display unit 110 and the input button 106 such that the display unit 110 is positioned close to the input button 106, wherein the display control unit 108 controls display of display information corresponding to a manipulating direction of the input button 106, and the display information is displayed on a portion of the captured image display region positioned close to the input button106, based on a display state of the display unit 110).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Okamoto with the system/method of primary references to include the input button.
One would have been motivated to choose which image capturing device to perform image processing from the plurality of the image capturing devices by the input button. 

Regarding claim 15, Hada in the combination with Holaso and Okamoto discloses the information processing apparatus according to claim 14.
Okamoto further teaches that the CPU is further configured to control the display of the display information in the captured image display region such that the manipulating direction, of the input button, substantially matches with a direction indicated by the display information displayed in the captured image display region (Okamoto: see fig. 5 and par. [0041], [0083], wherein the display control unit 108 controls the display of the display information in the captured image display region such that the manipulating direction as the icon 10B to be opaque, of the input button 106, substantially matches with a direction indicated by the display information as icon 10A/10B/10C displayed in the captured image display region).
The motivation is the same as that of claim 14 above.


Regarding claim 19, Hada in the combination with Holaso discloses the information processing system according to claim 18, further comprising one imaging device, wherein the CPU is further configured to control the display of the first information in the captured image hiding region (Hada: see figs. 1A, 8 and par. [0082], wherein comprising a camera 200 the display control unit 301 controls display of the information such as F8.0 in the captured image hiding region).
Hada in the combination with Holaso does not disclose comprising a plurality of imaging devices, and the first information for each of the plurality of imaging devices, based on one of a state or setting of each of the plurality of imaging devices.
(Okamoto: see the upper right of fig. 5 and par. [0083], wherein a plurality of imaging devices 200A/200B/200C and the whole area displayed icon 10A/10B/10C is for each of the plurality of imaging devices 200A/200B/200C, based on one of a state of each of the plurality of image devices).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Okamoto with the system/method of primary reference to include a plurality of imaging devices, and the first information for each of the plurality of imaging devices, based on one of a state or setting of each of the plurality of imaging devices.
One would have been motivated to have a plurality of cameras controlled and status displayed by the information processing device. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAN T H NGUYEN whose telephone number is (571)272-3452.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAN T NGUYEN/Patent Examiner, Art Unit 2697     

/LIN YE/Supervisory Patent Examiner, Art Unit 2697